TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00737-CR




Kyle Wade Greene, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 56463, HONORABLE JOE CARROLL, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s  motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. James H. Kreimeyer, is ordered to tender a brief in this cause no later than July 13, 2006.  No
further extension of time will be granted.
It is ordered June 9, 2006. 
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish